1

2

3

4                               UNITED STATES DISTRICT COURT

5                                      DISTRICT OF NEVADA
6
                                                  ***
7     UNITED STATES OF AMERICA,                     Case No. 2:16-cr-00062-LRH-EJY

8                                           Plaintiff, ORDER
9            v.
10
      DARRIN WILDER,
11
                                       Defendant.
12

13

14          Court Reporter JoAnn Corson is requested to prepare and file, on an expedited
15   basis, transcripts of the following:
16          Defendant’s Change of Plea Hearing on January 21, 2020.
17          IT IS HEREBY ORDERED that fees for the transcripts designated shall be paid by
18   the United States as provided under 28 U.S.C. § 753(f).
19          DATED this 22nd day of January, 2020.
20

21

22                                              LARRY R. HICKS
                                                UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
